Citation Nr: 0432613	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  03-09 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome (CFS).

2.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and friend






ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel 


INTRODUCTION


The veteran served on active duty from February 6, 1991 to 
April 2, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September and December 2002 rating 
decisions of the Cleveland, Ohio Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim for service connection for CFS (September 
2002) and for depression (December 2002).

Pursuant to the veteran's request, a hearing was held on July 
19, 2004 in Washington, D.C., before the Kathleen K. 
Gallagher, an Acting Veterans Law Judge, who was designated 
by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c), (d)(2) (West 2002) and who is 
rendering the determination in this case.  The hearing 
transcript is of record.


FINDINGS OF FACT


1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is not a Persian Gulf veteran.

3.  CFS is not the result of a disease or injury incurred in 
service; specifically, it is not the result of immunization 
shots given in service.
4.  Depression is not the result of a disease or injury 
incurred in service; specifically, it is not the result of 
immunization shots given in service.


CONCLUSIONS OF LAW

1.  Chronic fatigue syndrome was neither incurred in nor 
aggravated by active service, and it may not be presumed to 
have been incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1112, 1117 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.317 (2004).

2.  Depression was neither incurred in nor aggravated by 
service, and it may not be presumed to have been incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 
1117 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran served on active duty from February 6, 1991 to 
April 2, 1991.

On the veteran's entrance Standard Form 88, the examiner did 
not indicate that the veteran suffered from any neurologic or 
psychiatric problems.  On the entrance Standard Form 93, the 
veteran marked the "NO" column when asked if she had 
experienced dizziness or fainting spells, frequent trouble 
sleeping, depression or excessive worry, nervous trouble of 
any sort or periods of unconsciousness.

On February 12, 1991 the veteran was given the following 
immunization shots:  tetanus-diphtheria toxoids; the oral 
poliovirus vaccine; the influenza vaccine; the adenovirus 
vaccine; tine/mono vaccine.  From the end of February through 
March 1991, the veteran's service medical records indicated 
that she suffered from vomiting after meals.
On March 4, 1991, the veteran's unit commander referred her 
to the Community Mental Health Service (CMHS), noting that 
she was angry and had a history of psychiatric treatment.  On 
an examination report, dated March 4, 1991, a clinical nurse 
specialist and the Chief of Psychiatry diagnosed an 
adjustment disorder with mixed emotional features and 
borderline personality disorder.  The examiners noted that it 
was likely that the veteran's difficulty with eating 
(vomiting after meals) was related to the personality 
diagnosis.  Noting that personality disorders are the result 
of longstanding, severe problems in the childhood environment 
and are difficult to treat and require long term, intensive 
therapy.  The examiners strongly recommended that the 
veteran's command consider administrative separation.

On March 12, 1991, the veteran was told that due to her 
inability to cope with stress and the results of her 
interview with CMHS, that she was being recommended for 
discharge.  On March 19, 1991, the veteran was given a form 
stating that she understood she was not required to undergo a 
medical examination for separation due to her Chapter 5 
discharge.  She initialed the form indicating that she did 
not desire a separation medical examination and was 
discharged.  She received an Entry Level Separation.

In October 2001, the RO received the veteran's claim for 
service connection for CFS.  She stated that she was 
diagnosed after service with CFS and that she believed she 
contracted this illness in basic training, contending that 
this was the illness causing the symptoms she had experienced 
in service.  She also indicated that she believed the illness 
was caused by inoculations she received in service.

In a letter dated in October 2001, a private physician, G. 
T., M.D., stated that the veteran had been a patient since 
1987, that she had a diagnosis of chronic fatigue syndrome, 
and that the first office record of chronic fatigue syndrome 
was dated in September 1991.  Medical records from Dr. G. T. 
associated with the claims folder are dated no earlier than 
1996.

Records from a private clinic, the C.C.F., show that the 
veteran was seen there in December 1993.  At that time, she 
complained of constant exhaustion beginning in 1991 while in 
basic training.  She reported that she was taking medication 
for narcolepsy.  The veteran further stated that she was very 
irritated due to being exhausted.  She was later diagnosed 
with fatigue and depression.

Private medical records from Dr. G.T. from 1996 through 2001 
indicated treatment for chronic fatigue syndrome and other 
back and joint pains.  In October 2001, the veteran denied 
feeling real depression and attempted to exercise.

The veteran also submitted records from Dr. M.G., a 
chiropractor, ranging from 1997 to 1999.  These records 
showed treatment for neck, shoulder, and back pain as well as 
chronic fatigue and nausea.

In July 2002, the veteran underwent a VA examination.  After 
review of the claims folder, the examiner stated that the 
veteran did not meet the criteria for chronic fatigue 
syndrome, but that she described other clinical conditions 
that could produce similar symptoms.  The veteran had 
symptoms compatible with positional syncope and was diagnosed 
with narcolepsy.  The veteran's complaint of shortness of 
breath only after exertion with exercise represented a 
physiologically normal response.  

The examiner stated that although the veteran claimed that 
her exposure to vaccines associated with the Gulf War caused 
her to suffer from CFS, she received no unusual vaccinations 
associated with Gulf War service and received the same 
vaccines that are routinely administered to children in 
civilian care with no reported sequelae such as the veteran 
described.  The examiner further stated, "The veteran 
absolutely does not have Gulf War Syndrome because she never 
completed basic training and never left the country and 
served in the Gulf War."  See July 20, 2002 VA Examination.  
The examiner concluded that the veteran suffered from a 
somatization disorder and that it was less likely than not 
that the veteran's illness was related to her military 
service.  The Persian Gulf War Veterans Act of 1998 was 
considered.

In October 2002, the veteran claimed service connection for 
depression which she stated she felt was caused by her 
military service.

In January 2003, the veteran submitted a letter from a social 
worker, Ms. C. D., L.I.S.W., that stated that the veteran was 
initially seen in her practice in February 1992.  The veteran 
was referred by her primary physician due to symptoms of 
depression and stress.  She was experiencing feelings of 
hopelessness, difficulty sleeping, fatigue, irritability, 
passive thoughts of dying and withdrawal from social 
situations.  The veteran had reported to Ms. C.D. that she 
had experienced these feelings since discharge from service 
in 1991.  

In August 2003, the RO received a statement from Dr. G. T. 
indicating that the veteran had been diagnosed with CFS at 
the C. C. F. in 1993.  Dr. T. stated that she concurred in 
this analysis and had been treating the veteran for CFS since 
the diagnosis was rendered.

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case 
and will be collectively referred to as "the VCAA."
To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  In a letter dated November 2001 for the 
claim for CFS and in a letter dated November 2002 for the 
claim for depression, the RO informed the veteran of the 
elements necessary to prove her claims for service 
connection.

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  The November 
2001 letter and the November 2002 letter informed the veteran 
that the RO would help her obtain medical records, employment 
records, or records from other Federal agencies.  The letters 
also informed the veteran that the RO would assist her by 
providing a medical examination or getting a medical opinion 
if deemed necessary for her claims for CFS and depression.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  Both the November 2001 and November 2002 letters 
informed the veteran that she must provide VA with enough 
information about her additional private medical records so 
that they could be obtained.  The RO also informed the 
veteran that she is ultimately responsible to make sure all 
requested private medical records are received.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Even though the RO never sent a letter 
specifically requesting that the veteran provide any evidence 
in her possession that pertained to her claims for CFS and 
depression (as required by 38 C.F.R. § 3.159 (b)), it is 
determined that the veteran is not prejudiced by such 
failure.  The RO has consistently requested the veteran 
provide information about where and by whom she was treated 
for her fatigue and depression.  There are no outstanding 
records to obtain.  When the veteran has provided information 
about where she was treated for her claimed conditions, VA 
has obtained said records.  Therefore, for all of the 
aforementioned reasons, it is determined that the veteran was 
not prejudiced by the RO's not specifically requesting that 
the veteran provide any evidence in her possession that 
pertained to her claim.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  In short, the RO has informed the appellant of 
the information and evidence not of record that is needed, 
the information and evidence that VA will seek to provide, 
and the information and evidence the appellant must provide.  
See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate her claim, and she has been 
made aware of how VA would assist her in obtaining evidence 
and information.  She has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For these reasons, there is no reasonable possibility that 
further assistance would aid in the substantiation of the 
claim.

Analysis

Persian Gulf War Syndrome Entitlement

Under the provisions of specific legislation enacted to 
assist veterans of the Persian Gulf War, service connection 
may be established for a qualifying chronic disability 
resulting from an undiagnosed illness which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more during a specific presumption period.  See 38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i) (2004).  
Effective March 1, 2002, Section 202 of the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001), amended 38 U.S.C. § 1117 to 
expand the presumptive period to September 30, 2011.  See VBA 
Fast Letter 02-04 (January 17, 2002).

Under 38 C.F.R. § 3.317(a)(2)(i), the term 'qualifying 
chronic disability' means a chronic disability resulting from 
any of the following (or any combination of any of the 
following): (A) an undiagnosed illness; (B) a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; (C) any 
diagnosed illness that the Secretary determines in 
regulations prescribed under subsection (d) warrants a 
presumption of service-connection.  See 38 C.F.R. 
§ 3.317(a)(2)(i) (2004). 

To qualify for compensation under these provisions, "Persian 
Gulf veteran" is defined as "a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War."  The "Southwest 
Asia theater of operations" includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  See 38 
C.F.R. § 3.117(d)(1), (2) (2004).  In this case, the 
veteran's DD Form 214 indicated that she did not finish basic 
training or leave the continental United States between 
February 1991 and April 1991.  For these reasons, the veteran 
does not meet the definition of "Persian Gulf veteran".  
Since she is not a Persian Gulf veteran, she cannot be 
granted service connection pursuant to the provisions of 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

Presumption After 90 Days of Service

With regard to contentions that either CFS or depression was 
diagnosed within a year after the veteran's separation from 
service, the Board notes that, in the case of veterans who 
have served for 90 days or more during a period of war or 
after December 31, 1946, service connection for certain 
diseases may be established on a presumptive basis by showing 
that the disease manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  See 38 U.S.C.A. §§ 1112(a), 1137 (West 2002); 38 
C.F.R. §§ 3.307(a)(3), 3.309(a) (2004).  In such cases, it is 
presumed under the law that such a disease was incurred in or 
aggravated by service "notwithstanding there is no record of 
evidence of such disease during the period of service."  See 
38 U.S.C.A. § 1112(a) (West 2002).  However, CFS and 
depression are not among the diseases for which the law 
affords this presumption of service connection.  38 C.F.R. 
§ 3.309(a).
Moreover, the presumption of service connection noted above 
which is provided to lighten the evidentiary burden for 
certain veterans may not be applied in this case because the 
veteran did not serve for 90 days or more.  See 38 U.S.C.A. 
§§ 1112(a), 1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 
3.309(a) (2004); Grose v. Brown, 4 Vet. App. 144, 147 (1993) 
(noting that, although section 1137 was added to the law so 
that the presumptions provided by section 1112 could be 
applied not only to veterans who served "during a period of 
war" but also to veterans who served during peacetime, 
nothing in the legislative history suggests that Congress 
intended to remove the requirement in section 1112 that, in 
order for the presumptions to apply, the veteran must have 
"served for ninety days or more").  Accordingly, there is 
no basis in this case on which to establish service 
connection on a presumptive basis for CFS or depression.

Direct Service Connection

Under the applicable law and VA regulations, in order to 
establish service connection on a direct basis, the evidence 
must demonstrate that a current disability exists and is the 
result of a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002).  A personality 
disorder is not considered a disease or injury within the 
meaning of the law applicable to establishing service 
connection.  38 C.F.R. § 3.303(c) (2004).  Service connection 
may also be granted for any disease or injury diagnosed after 
discharge, when all the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d) (2004).  

In claiming service connection for CFS, the veteran stated 
her belief that she contracted this illness in basic training 
and that this was the illness causing the symptoms she had 
experienced at that time.  She also indicated that she 
believed the illness was caused by inoculations she received 
in service.  The veteran also stated that she believed 
depression was caused by her military service.

Service medical records indicated that the veteran was given 
immunization shots for tetanus-diphtheria, the poliovirus, 
influenza, the adenovirus, and tine/mono.  The veteran did 
not receive a different or special immunization shot in 
preparation for the Gulf War.  Although shortly after 
receiving her inoculations, the veteran became ill with 
recurrent vomiting, she was referred to the CMHS where she 
was diagnosed with a borderline personality disorder and 
examiners believed her symptoms where attributable to that 
disorder.  No diagnosis of CFS or depression was made in 
service.  Moreover, no medical evidence in this case supports 
the veteran's belief that the inoculations caused her 
symptoms in service or caused CFS or depression which were 
diagnosed after service.  

For example, Dr. G.T. stated that the veteran had been her 
patient since 1987 and that the veteran's first symptoms of 
CFS were noted in September 1991 but made no statement 
indicating that the veteran's fatigue was related to her 
inoculations in service.  Similarly, the private social 
worker, Ms. C. D., L.I.S.W., noted that the veteran reported 
that she had experienced feelings of hopelessness, difficulty 
sleeping, fatigue, irritability, passive thoughts of dying 
and withdrawal from social situations since discharge from 
service in 1991.  However, although Ms. C. D. recorded this 
history provided by the veteran, she herself did not relate 
the veteran's symptoms to her period of service in 1991.  The 
only medical evidence of record which addresses whether CFS 
or depression had its onset in service or was due to a 
disease or injury incurred in active service is the July 2002 
VA examination report, and the findings of that examiner are 
not favorable to the claim.  The VA examiner determined that 
the veteran's current symptoms were not attributable to CFS 
but rather to other disorders including positional syncope 
and narcolepsy.  Moreover, the record, including 
consideration of the findings of the VA examiner, is 
completely devoid of any medical evidence that relates 
depression to an incident of active service.  While the 
veteran may believe that her current psychiatric disorder is 
due to an event caused by active duty, she cannot provide the 
necessary competent medical evidence to establish such a 
relationship.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494- 95 (1992).  Ultimately, the VA examiner stated that the 
veteran suffered from a somatization disorder and that it was 
less likely than not that the veteran's illness was related 
to a disease or injury, if any, in service including 
inoculations she received in service.

The Board finds the opinion of the VA examiner quite 
persuasive not only because it is the only evidence of record 
which directly addresses the medical issues in the case but 
also because it was based on a review of pertinent medical 
records including the service medical records.  Concerning 
this, the Board notes that "definitions of credibility do 
not necessarily confine that concept to the narrow peg of 
truthfulness.  It has been termed as 'the quality or power of 
inspiring belief. . . .'  Credibility . . . apprehends the 
over-all evaluation of testimony in the light of its 
rationality or internal consistency and the manner in which 
it hangs together with other evidence."  Indiana Metal 
Prods. v. NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971) (citations 
omitted).  The VA examiner's opinion "hangs together" in a 
consistent manner with the other evidence of record, in 
particular the service medical records, and therefore this 
opinion inspires belief.  In this regard, the Board notes 
that the VA examiner's findings are not inconsistent with the 
diagnosis of a personality disorder in service, and no 
medical evidence in this case calls that diagnosis into 
question.  Because personality disorders are not diseases or 
injuries within the meaning of applicable legislation 
governing VA compensation benefits, service connection may 
not be granted for them.  See 38 C.F.R. § 3.303(c) (2004).  

With regard to the lay evidence in the case, the Board notes 
that, in August 2002, the veteran submitted statements from 
three of her friends.  The statement from Ms.  [redacted] indicated 
that she had known the veteran prior to her entry into active 
duty and is currently friendly with her.  Ms.  [redacted]  stated 
that she believed the veteran's illness to be a result of her 
time spent in basic training.  Although Ms.  [redacted]  claims that 
the veteran's current condition is related to her time in 
service, she is not a medical professional who can make such 
a determination.  Ms.  [redacted]  is competent to describe the 
conditions she observed before and after the veteran's 
service, but as a layperson, she is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  The remaining two statements submitted by 
friends of the veteran described what they had observed to be 
the veteran's current medical status.  Neither of the two 
friends had any knowledge of the veteran prior to service and 
they are also not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  Id..

For the reasons noted above, the Board concludes that the 
preponderance of the evidence is against the veteran's 
claims.  Therefore, the benefit of the doubt doctrine is not 
applicable, and the claims must be denied.  See 38 U.S.C.A. 
5107(a) (West 2002).


ORDER

Entitlement to service connection for chronic fatigue 
syndrome is denied.

Entitlement to service connection for depression is denied.



	                        
____________________________________________
KATHLEEN K. GALLAGHER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



